Citation Nr: 1613764	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-27 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969.  He had service in the Republic of Vietnam from January 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is currently with the RO in Salt Lake City, Utah.  The Board previously considered this matter in June 2011, at which time it remanded for additional development.

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.


FINDINGS OF FACT

The Veteran's current hearing loss did not manifest during service, or to a compensable degree within one year after active duty, there was no continuity of symptomatology, and the current disability is not otherwise the result of a disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his service connection claim in September 2009, prior to the initial adjudication of the claim in February 2010.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  In this regard, the Board notes that its June 2011 remand instructed the RO to confirm whether the Veteran had any U.S. Army Reserve Service.  The RO confirmed that the Veteran served in the U.S. Army Reserve Service from May 1975 to June 1976.  The RO made adequate efforts to obtain treatment records from that period of service, but ultimately concluded that they were unavailable.  See December 2012 memorandum with regard to formal finding on the unavailability of service treatment records.  Additionally, VA notified the Veteran about the efforts being undertaken and afforded him the opportunity to submit the outstanding service treatment records.  VA has satisfied its duty to assist in obtaining records under these circumstances. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).

Pursuant to the June 2011 Board remand, VA provided a VA examination in June 2011 to determine the etiology of the Veteran's current bilateral hearing loss.  There is no argument or indication that this examination was inadequate.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.    

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Veteran is competent to report his observable symptoms and history, including when he first perceived hearing difficulties; and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose actual hearing loss or establish a connection between his current disability and service, as this requires specialized expertise.

VA examinations from December 2009 and January 2012 show diagnoses of bilateral sensorineural hearing loss at a level sufficient to be considered a disability for VA purposes.  The Veteran contends that his current bilateral hearing disability is related to hazardous noise exposure during service.  See March 2010 notice of disagreement.  The Veteran's reported noise exposure to artillery, to include noise as a gunner on a Howitzer, helicopters, and small arms is consistent with his military occupational specialty of field artillery crewman.  See December 2009 VA examination; DD Form 2014.  As such, the Board concedes that the Veteran had hazardous noise exposure in service.  The remaining element is whether the Veteran's hearing loss is etiologically related to his military noise exposure.

The Veteran has not asserted that his hearing disability manifested in service or to a compensable degree within one year after his service discharge.  Nevertheless, his wife, in a September 2009 statement, indicated that she knew the Veteran before he served in Vietnam and that his hearing was worse after Vietnam.  She, like the Veteran, is competent to report observable symptoms, but is not competent to diagnose hearing impairment, as this requires specialized knowledge and testing.  Moreover, neither are competent to relate current hearing loss to active service, as this also requires medical expertise.

The Veteran's hearing examination at separation (January 1969) shows that his hearing was within normal levels.  Further, a post-service May 1975 examination shows normal and slightly improved hearing in both ears.  

Thus, the objective evidence shows that the Veteran's current bilateral hearing loss did not manifest during service or to a compensable degree within one year after his service discharge, or by January 1970.  As such, service connection is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service connection is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Moreover, the lack of showing of hearing loss on audiometric testing at discharge, and the normal findings shown several years later in 1975 counter the contentions of continuity of symptomatology, precluding an award solely on that basis under Walker.  

The January 2012 VA examiner concluded that the Veteran's current hearing loss was less likely than not related to service.  The examiner noted that the Veteran's hearing was within normal levels at separation and also six years later, in 1975.  He then explained, citing research studies, that a significant amount of the effects of an incident of noise exposure involving pure-tone thresholds can be measured immediately following the exposure; that, in most cases, stability of hearing may return in approximately 30 days; that, further, there is no significant research evidence determining that permanent hearing loss, which was noise-induced, can develop later in that person's lifetime a long period of time after the initial exposure has ended; and that, according to some studies, it is not likely than delayed effects of noise exposure occur after the initial impact.  Based on these reasons, the examiner concluded that the Veteran's hearing loss is not related to his service.  Although the examiner did not explicitly consider the statement from the Veteran's wife suggesting a continuity of symptomatology, the opinion remains probative and adequate because the Board has rejects that report as not credible in that it is inconsistent with the separation examination, the examination in 1975, and the absence of complaints raised at separation.

The Veteran has stated that he underwent a private hearing evaluation in September 2007 and that the provider stated that hearing loss can be the consequence of being around loud noises and he had seen a similar disability picture in other veterans.  Insofar as these statements are being introduced to establish a nexus between the Veteran's current hearing loss and his military, the Board finds that the statements lack probative value.  As reported, the first statement only raises the possibility of a nexus, while the second statement only establishes that this particular provider has treated other Veteran's with complaints or symptoms of a hearing loss disability.


						(CONTINUED ON NEXT PAGE)












In sum, the most probative evidence shows that the current bilateral hearing loss was not incurred or aggravated by in-service injury or disease.  The preponderance of the evidence is against service connection, the benefit-of-the-doubt-doctrine does not apply, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is denied.  



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


